DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the finding that claims 1 and 137 are free of the prior art as discussed further below, the restriction requirement between elected Group I and claims 42, 67, 127, 132, and 164, of Groups II, VI, or VII which require the limitations of claims 1 and 137, is hereby withdrawn. The examination of claims 42, 67, 127, 132, and 164 are hereby rejoined with the examination of claims 1, 41, 83, 85-90, 114-116, 137, 138, 144, 146, 153, 155, and 163.

Application Status
This action is written in response to applicant’s correspondence received October 7, 2020.  Claims 1, 41, 42, 67, 83, 85-91, 113-116, 118, 127, 132, 137, 138, 144, 146, 153, 155, 163, 164, and 176 are currently pending. Claims 91, 113, 118, and 176 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1, 41, 42, 67, 83, 85-90, 114-116, 127, 132, 137, 138, 144, 146, 153, 155, 163, and 164 are examined herein. The restriction requirement between elected Group I and Groups III, IV, V, and VIII mailed March 27, 2020 is still deemed proper. Applicant's elected Group I and the species of Cpf1 protein as the “napDNAbp” in claim 1, Cas9 nickase as the “napDNAbp” in claim 138, and APOBEC-1 deaminase of SEQ ID NO 76 as the cytidine deaminase in claim 146 without traverse in the reply filed May 27, 2020.  
Any rejection or objection not reiterated herein has been overcome by amendment.

Drawings
The drawings filed March 23, 2018, June 25, 2018, and October 7, 2020 are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for the Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
Applicant’s argument that the present application is entitled at least to a priority date of April 26, 2017 based on U.S. Application No. 62/490,587 for its disclosure of two UGI domains (see remarks on pages 11 and 12) has been fully considered and is persuasive.

Withdrawn Claim Rejections - 35 USC § 103
Claim 1 has been amended to require the limitation of previous claim 2. Claim 137 similarly recites the presence of a first and second UGI domain. These claims have an effective filing date of April 26, 2017 for reasons provided by Applicant’s remarks on pages 11 and 12. However, the previous prior art rejections of previous claim 2 and claim 137 relied upon Wang (Wang et al. (2017) Cell Research, 27:1289-1292) whose public availability date is August 29, 2017. Accordingly, these previous prior art rejections of claims 2 and 137 cannot be applied to instant claims 1 and 137 because Wang is not prior art.

Double Patenting
Claim 116 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 115. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 83, 85, and 90 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 83 recites “A kit comprising a nucleic acid construct comprising (a) a nucleic acid sequence encoding the fusion protein of claim 1; and (b) a heterologous promoter that drives expression of the sequence of (a)”. However, claim 1 is directed to “A fusion protein”. Claim 83, which does not require a fusion protein and further merely refers a nucleic acid sequence that encodes the fusion protein of claim 1 fails to include all of the limitations of the claim from which it depends.
Claim 85 recites “A polynucleotide encoding the fusion protein of claim 1”. However, claim 1 is directed to “A fusion protein”. Claim 85, which does not require a fusion protein, but instead recites a polynucleotide, which has a distinct structure and function from a fusion protein, fails to include all of the limitations of the claim from which it depends.
Claim 90 recites “An isolated cell comprising a nucleic acid molecule encoding the fusion protein of claim 1”. However, claim 1 is directed to “A fusion protein”. Claim 90, which does not require a fusion protein, but instead recites “An isolated cell” that merely requires “a nucleic acid encoding the fusion protein of claim 1”, wherein such nucleic acid has a distinct structure and .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “the guide RNA”. There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites “A method comprising contacting a nucleic acid molecule”. However, the claim later recites “a target sequence in the genome of an organism and comprises a target base pair”. It is not clear how the “nucleic acid molecule” relates to the later recitation of “a target sequence in the genome of an organism and comprises a target base pair”. It is not clear if they are referring to the same thing or different things. It is not clear whether the nucleic acid molecule that is contacted comprises the target sequence in the genome of an organism and comprises a target base pair or something else.

Allowable Subject Matter
The closest prior art is set forth in the Office Action mailed June 29, 2020 on pages 12-21. However each of the claims under examination depends from either claim 1, which recites “two uracil glycosylase inhibitor (UGI) domains”, or claim 137, which recites “(iii) a first uracil glycosylase inhibitor (UGI) domain; and (iv) a second uracil glycosylase inhibitor (UGI) domain”. The prior art does not teach or reasonably suggest a rationale to modify the fusion proteins of Komor (Komor et al. (2016) Nature, 533:420-424 and extended data), Nishida (Nishida et al. (2016) Science, 353:aaf8729, pages 1-8), Lu (US 2020/0063127), or Liu (US 2015/0165054) to add a second UGI domain.

Double Patenting
The non-statutory double patenting rejection of the instant claims over the claims of U.S. Patent No. 10,167,457 has been reconsidered and is withdrawn because the patented claims do not recite a second UGI domain. The prior art did not teach or reasonably suggest a rationale to modify such subject matter to arrive at a second UGI domain.
The provisional non-statutory double patenting rejections of instant claims over claims of copending applications 15/960,171, 15/852,891 and 15/852,526 have been reconsidered and are withdrawn at least because the copending claims do not recite the presence of a second UGI domain. The prior art did not teach or reasonably suggest a rationale to modify such subject matter to arrive at a second UGI domain.

Conclusion
Claims 1, 41, 67, 86-89, 113-115, 118, 127, 132, 137-138, 144, 146, 153, 155, 163-164, and 176 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
April 21, 2021